Citation Nr: 1210550	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  07-28 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for onychomycosis.

3.  Entitlement to service connection for ischemic colitis.

4.  Entitlement to service connection for an upper respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for coronary artery disease (CAD), including as secondary to service-connected rheumatic heart disease, status post pacemaker with scar.

6.  Entitlement to an increased rating for the rheumatic heart disease, status post pacemaker with scar, evaluated as 30-percent disabling until May 7, 2010, (from May 7 to August 1, 2010, the Veteran had a temporary 100 percent convalescent rating) and as 60-percent disabling since August 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1952 to April 1956, so partly during the Korean Conflict.  He also served in the Navy during peacetime from November 1958 to March 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Regarding his claims for gastrointestinal and respiratory disorders, the Board sees that VA outpatient records list diagnoses of gastrointestinal disorders that include GERD and ischemic colitis, as well as respiratory disorders that include asthma and COPD.  Hence, all of these diagnoses must be considered in deciding these claims.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (requiring VA to broadly construe the benefits sought by a Veteran); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (similarly holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Clemons Court found that, where a Veteran's claim identifies posttraumatic stress disorder (PTSD) without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

In this decision the Board is granting service connection for GERD.  The Board also is deciding, though denying, the claim for service connection for onchyomycosis.  However, rather than immediately deciding the remaining claims for service connection for ischemic colitis, respiratory disorders and CAD, as well as for a higher rating for the rheumatic heart disease, status post pacemaker with scar, the Board instead is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACTS

1.  Although he has a current diagnosis of onychomycosis, the Veteran has not established that he also had this toenail fungus during his military service or that it is the result of his service; there was no diagnosis of this condition for over three decades after his discharge from service; and he has failed to cooperate in the development of this claim by not reporting for a VA compensation examination or indicating a willingness to report and be evaluated.

2.  However, his GERD cannot be disassociated from his complaints and treatment of abdominal pain in service, so it is just as likely as not his GERD incepted in service.



CONCLUSIONS OF LAW

1.  Onychomycosis was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  But resolving all reasonable doubt in his favor, his GERD is due to disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2005, prior to initially adjudicating his claims in the February 2006 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  That letter informed him of the evidence required to substantiate these claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.  That letter was sent before Dingess/Hartman was decided, so did not also address the "downstream" disability rating and effective date elements of these claims.  But this is nonprejudicial, i.e., harmless error because service connection is being denied for onychomycosis, hence, any question as to the appropriate disability rating or effective date is ultimately moot.  Moreover, the Board is granting the claim for service connection for GERD, so the Veteran is receiving the requested benefit, regardless, that is, in spite of not receiving this additional Dingess notice.  See 38 C.F.R. § 20.1102.  And as the U. S. Supreme Court explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), VCAA notice errors are not presumptive prejudicial, rather, must be determined on a case-by-case basis.  Also, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, aside from this, that it is unduly prejudicial - meaning outcome determinative of his claims.  Thus, absent this pleading or showing in this particular instance, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he identified as possibly pertinent, including his service treatment records (STRs) and post-service VA and private medical evaluation and treatment records.

VA also attempted to obtain a medical nexus opinion concerning the claim for service connection for onychomycosis.  To this end, the RO scheduled a VA compensation examination, but the Veteran failed to report for the examination.  He did not provide good cause for failing to report or request to reschedule the examination, so this claim must be rated based on the evidence already of record.  See 38 C.F.R. § 3.655(b).

Notice of the examination was sent to his address of record, and there is no indication the notice was not delivered, so not received.  In fact, to the contrary, he reported for other examinations that were scheduled for other service-connection claims.  Moreover, in the statement of the case (SOC) he was reminded that he had not reported for the examination in connection with his claim for onchyomycosis.  He has not provided any explanation or justification of why he did not report for his examination, and he has not indicated a willingness to report for an examination.

There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  And this requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  Indeed, this clear evidence to the contrary required to rebut this presumption of regularity in the administrative process does not include omission of an examination notification letter in the claims file where VA's regular practice does not include retaining a hard copy of the letter in the claims file.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010).

Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes, Regulations and Case Law Governing Claims for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Onychomycosis

Considering the first element of the Shedden/Hansen analysis, evidence of current disability, VA outpatient records indicate the Veteran began receiving treatment for onychomycosis (a fungus of his toenails) in October 1996, and he since has continued to receive ongoing treatment for this condition, so there is no disputing he has it.  However, questions remain as to its etiology - and particularly insofar as whether it was caused or aggravated by his military service or, instead, is the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In regards to the second element of Shedden/Hansen, in-service incurrence of a relevant disease or injury, his STRs do not show any complaints, findings, or diagnoses concerning onychomycosis of his toenails.  His feet were considered clinically normal during the April 1956 examination he had in anticipation of his separation from his first period of service, which was in the Air Force.

His skin and feet again were considered clinically normal during the November 1958 examination he subsequently had for enlistment into the Navy.  The February 1959 Medical Board report before his separation from his second period of service in March 1959 only concerned his motion sickness and did not refer to his feet and toenails, in particular.


Indeed, there are no records showing complaints of any toenail fungus until 1996, so for some 37 years after his military service ended, when he first received VA treatment for onychomycosis.  The Board realizes that continuity of symptoms, not treatment, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  So, according to Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  But see, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) and Kahana v. Shinseki, No. 09-3525 (U. S. Vet. App. June 15, 2011) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

Ultimately, when determining the probative value of the Veteran's lay testimony, including insofar as whether he has experienced continuous symptoms since service even in spite of the absence of any documentary evidence such as treatment records, the Board will have to determine whether his lay testimony concerning this is not only competent, but also credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this determination, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, reviewing the medical histories he gave during his outpatient treatment sessions, as well as his written statements, it does not appear that he has reported having experienced continuous symptoms since service.  Moreover, the record does not contain a medical nexus opinion attributing his onchyomycosis, even once diagnosed, to his military service.  VA was unable to assist him in obtaining such an opinion because, as already mentioned, he failed to report for his scheduled VA compensation examination, did not offer any explanation, did not request to reschedule the examination, and did not indicate any willingness to report even assuming the examination was or could be rescheduled.  Thus, any positive nexus opinion that might have resulted from that examination was precluded by his actions in failing to cooperate with being examined.  The duty to assist him with his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He, too, has a responsibility to assist VA in the effort to obtain evidence that might help to substantiate his claim.

The Board realizes that he is competent to attest to having had toenail fungal infections during service and during the many years since inasmuch as this is within the realm of his lay perception.  38 C.F.R. § 3.159(a)(2).  See again also Davidson, Jandreau, and Barr, supra.  But, as mentioned, he seemingly has not alleged to have had continuous toenail infections since service, and he does not have the medical competence to otherwise attribute any toenail infections he experienced, on the occasions he did, to any disease/injury in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


Consequently, for these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against this claim.  Instead, the preponderance of the evidence is unfavorable, so this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

IV.  GERD

Records show the Veteran began receiving VA treatment for GERD in April 2001, and this diagnosis was confirmed during his VA examination in November 2005, so there also is no disputing he has this condition.  Resolution of this claim, therefore, also turns instead on whether it is related or attributable to his military service or dates back to his service.

His STRs reflect that he was treated for abdominal pain on different occasions during his first period of military service.  In November 1952, he reported a 6-week history of epigastric pain.  In April 1954, he was treated for abdominal cramps.  He was again treated for epigastric distress in March and April 1956.  The report of the April 1956 examination, conducted prior to separation, contains notations that he had experienced frequent indigestion and an intolerance to fatty food.  It reportedly was a frequent occurrence.

In anticipation of his second period of service, he denied any stomach trouble or frequent indigestion during his November 1958 enlistment examination.  His digestive system also was considered normal.  The February 1959 Medical Survey report shows he was treated for motion sickness, and the accompanying symptoms included persistent nausea and severe vomiting.


Therefore, the relevant inquiry is whether those symptoms in service were the initial manifestations of his later diagnosed GERD.  In providing an opinion on this determinative issue of etiology, the November 2005 VA physician indicated that the epigastric/abdominal pain and burning that was noted during service in March 1956 was more likely than not (can be) related to GERD.  So this examiner associated the GERD with those symptoms the Veteran had experienced during his military service.  At the very least, this examiner posited that this is an as likely as not proposition.  And in this circumstance of reasonable doubt, this doubt is resolved in the Veteran's favor and his claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection; nor is "definite" or "obvious" etiology).  Under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

The claim for service connection for onychomycosis is denied.

However, the claim for service connection for GERD is granted.



REMAND

The remaining claims require further development before being decided on appeal.

A.  Service connection for Ischemic Colitis

In light of his medical history, the Veteran had a VA compensation examination in November 2005 for a medical nexus opinion regarding the etiology of his gastrointestinal disorders.  The evaluating VA physician acknowledged the Veteran had been treated for abdominal pain during service, in 1956, and that the post-service record indicates he had been treated for ischemic colitis beginning in 2004 (and for GERD beginning in 2005).  In reporting his diagnostic impression this examiner stated it was more likely than not the Veteran had ischemic colitis as documented in the record.  However, he determined that it was less likely than not that his current ischemic colitis is related to the one episode of gastric problems in service.  He found that the symptom presentation as read from the 1956 progress note was not typical of ischemic colitis symptoms.  So although he associated the Veteran's GERD with that instance of symptoms in 1956, he did not also affirm such correlation as concerning the Veteran's ischemic colitis.

It appears, however, this physician considered only that one episode of epigastric distress and did not also take into account the fact that the Veteran also was treated for a 6-week history of epigastric pain in November 1952 and for abdominal cramps in April 1954.  Furthermore, during his second period of service, the February 1959 Medical Survey report shows he was treated for motion sickness.  The accompanying symptoms included persistent nausea and severe vomiting.

This VA compensation examiner therefore failed to comment on this additional gastrointestinal treatment during service.  So it appears this doctor's opinion, at least partly, was based on an inaccurate factual premise, namely, that the Veteran only had received relevant treatment once during service, in 1956, which in turn undermines the probative value of this opinion as concerning his claim for ischemic colitis.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

It is unclear from this report whether considering this additional treatment will ultimately change this doctor's opinion regarding the etiology of the ischemic colitis, but there at least is this possibility.  Therefore, supplemental comment is needed based on a complete review of the STRs.  The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  

B.  Service Connection for CAD

The Veteran also claims that his CAD was either caused or aggravated by his military service.  In the alternative, he claims that his service-connected rheumatic heart disease either caused or aggravates his CAD.

While the Veteran received treatment for his rheumatic heart disease during service, the STRs do not refer to CAD.  Post-service VA records show that CAD was diagnosed in May 1997.  Since then medication has been prescribed for treatment of it.

The Veteran was provided a VA compensation examination in December 2005 for a medical nexus opinion concerning the etiology of his heart-related disorders.  The VA examiner stated that the rheumatic heart disease diagnosed during service at the age of 19 had no relationship with and was not the cause of the CAD.  But while that VA examiner addressed causation, it is not clear from his statement "has no relationship and is not the cause of the CAD" includes the conclusion that the Veteran's service connected rheumatic heart disease also does not aggravate his CAD, especially in light of the fact that this examiner does not refer to aggravation specifically in this report.  This oversight is significant since secondary service connection also may be established for a disability that is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As such, medical comment is needed concerning this additional possibility.

Furthermore, in concluding that CAD was unrelated to the rheumatic heart disease, this examiner also determined that the Veteran's CAD was hereditary in nature, so apparently congenital.  VA's General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital or developmental "defect" for service connection purposes.  Congenital and developmental "defects" are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for "diseases" (but not "defects") of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)); 38 C.F.R. §§ 3.303(c), 3.306.  The General Counsel indicated that support for this position could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

The mere fact that a condition is the result of a congenital cause does not necessarily mean that the condition, itself, manifested before service or that it was not aggravated by service.  In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the Court held that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service.  In reaching this conclusion, the Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  It thus appears that service connection may be established for a congenital "disease" by finding that it was incurred or aggravated in service.

Also according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental "defect", such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  But such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  Id.

Thus, in these situations to allow for proper legal analysis of a Veteran's claim as it pertains to an alleged disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

C.  Service Connection for a Respiratory Disorder

The Veteran also claims that he has a respiratory disorder, specifically asthma, which began during his military service.  His STRs show that on different occasions during his service he complained of shortness of breath.  During the April 1956 examination conducted prior to him separating from his first period of service, the examiner noted a history of shortness of breath associated with fatigue only.  The Veteran also reported a history of shortness of breath during the examination he had in November 1958 for enlistment into the Navy.

Post-service VA compensation examination reports show he continued to complain of shortness of breath, along with his rheumatic heart disease complaints.  In October 1959, the RO notified him that service connection had been denied for bronchitis.

VA outpatient records dated in January 2000 show he had been diagnosed with COPD.  The record on appeal also contains a VA pulmonary function test (PFT) dated in November 2002, which confirms he has obstructive airway disease.  And a February 2004 private medical report shows he indicated a 30-year history of asthma.

In light of the complaints and symptoms he had in service, including of shortness of breath, and his continuing post-service complaints, as well as the relevant diagnoses since made, VA is obliged to provide an examination for a medical nexus opinion concerning whether there is any relationship or correlation between the complaints and symptoms in service, during the years since, and these current diagnoses.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).


D.  Increased Rating for the Rheumatic Heart Disease, Status Post Pacemaker with Scar

The report of the most recent QTC examination does not contain the findings needed to properly adjudicate this claim for a higher rating for the rheumatic heart disease in terms of assessing its severity.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

The RO denied the Veteran's claim for an increased rating for his rheumatic heart disease in the February 2006 rating action.  However, subsequent to the placement of a pacemaker in May 2010, in a March 2011 rating action the RO granted a temporary 100 percent convalescent rating (see 38 C.F.R. § 4.30) retroactively effective from that May 2010 procedure and then a 60 percent rating beginning in August 2010.  Even though the RO increased the schedular rating for this disability during the pendency of this appeal, there remains the question of whether the Veteran is entitled to an even higher rating - that is, during the times when he did not have that temporary 100 percent convalescent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the assignment of a higher rating, unless the highest possible rating for all time periods at issue, does not abrogate an appeal, unless the Veteran expresses satisfaction with a lesser rating, albeit higher rating than he had).

This disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 7018-7000.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.


Under Diagnostic Code 7018, implantable cardiac pacemakers are rated as 
100-percent disabling for two months following hospital admission for implantation or re-implantation.  The Veteran already received a temporary 100 percent rating to compensate him for his convalescence following the implantation of his pacemaker in May 2010.  Diagnostic Code 7018 directs that, thereafter, ratings under Diagnostic Codes 7010, 7011, and 7015 are applicable.

A rating higher than 30 percent is not available under Diagnostic Code 7010.  A 100 percent rating under Diagnostic Code 7011 requires evidence of an indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place.  A 100 percent rating is available under Diagnostic Code 7011 or Diagnostic Code 7015 with evidence of chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

Since May 2010, when he had his pacemaker inserted, the Veteran is not shown to have been admitted to a hospital for an indefinite period for sustained ventricular arrhythmia or aneurysmectomy, and he did not have an automatic implantable Cardioverter-Defibrillator in place.  The report of his January 2011 QTC examination shows that a treadmill stress test was contra-indicated; however, his METs were estimated at greater than 3 but not greater than 5.  He therefore did not have a workload of 3 METs or less.  However, he reported that he had experienced at least 2 congestive heart failures within the past year.  The January 2011 QTC examiner, however, failed to specifically opine on whether the Veteran's congestive heart failure is considered chronic in nature, as defined under Diagnostic Codes 7011 and 7015.  So supplemental comment concerning this is needed.  


Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his ischemic colitis, CAD, respiratory disorders, and service-connected rheumatic heart disease.  If he has, and the records are not already in the file, then obtain them with his cooperation and authorization.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c) (1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

2.  Refer the claims file to the VA examiner that evaluated the Veteran in November 2005 for an addendum to that examination report.  

a) First the examiner is requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected rheumatic heart disease has aggravated (meaning chronically worsened) his CAD.  [Note:  this VA examiner's previous comments concerning any potential relationship between these conditions only addressed whether the service-connected rheumatic heart disease had "caused" the CAD, but not also whether there has been "aggravation," which is another ground for granting service connection on a secondary basis].

b) This examiner should also clarify whether the Veteran's CAD is a hereditary/congenital "defect" or "disease."  If static in nature, this would imply a "defect," whereas if subject to improvement or deterioration would imply a "disease."

i) If a "disease", an opinion is needed as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.

ii) If instead a "defect", then an opinion is needed as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in additional disability apart from the congenital or developmental defect.  If this has occurred, please also identify the additional disability.

c) The examiner should also submit an addendum statement concerning the likelihood (very likely, as likely as not, or unlikely) ischemic colitis is attributable to the Veteran's military service or dates back to his service.

In making this critical determination of causation, the examiner is advised that the Veteran was treated on more than one occasion for abdominal and epigastric problems, in November 1952, April 1954, and April 1956, as well as during his second period of service.  The VA compensation examiner therefore must base his opinion on these correct facts.

*If, for whatever reason, the November 2005 VA examiner is no longer available to provide this further comment, then have someone else equally qualified provide this necessary supplemental opinion.  In this eventuality, however, it may be necessary to have the Veteran reexamined, although this ultimately is left to the designee's discretion of whether another examination is needed or he/she can provide this requested additional comment merely by reviewing the claims file and any other pertinent evidence.

3.  Return the claims file to the VA examiner that performed the January 2011 QTC evaluation of the Veteran, if still available, for further comment on the current severity of the service-connected rheumatic heart disease, status post pacemaker implantation with scar.  In particular, this examiner should use the language of Diagnostic Codes 7000 and 7018 (which, in turn, refers the rater to DCs 7010, 7011, and 7015) for guidance when reporting his findings.  This especially includes indicating whether the Veteran's congestive heart failure is "chronic" in nature.

If additional diagnostic testing or evaluation is needed, then have it performed, and all clinical findings should be reported in detail to, in turn, enable the Board to address all applicable rating criteria.


4.  Also schedule an appropriate VA examination for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current respiratory disorder (e.g., bronchitis, asthma, COPD) is related to the complaints the Veteran had during his military service of shortness of breath, etc.

*In making this determination, the examiner must also bear in mind that the Veteran already has established his entitlement to service connection for rheumatic heart disease, so for a heart condition related to his military service, and has a pending claim as well for CAD, so for additional heart-related disability.  Thus, the examiner should take care to distinguish or differentiate the extent of the complaints the Veteran had in service, including of shortness of breath, which were possibly attributable to a respiratory disorder versus those attributable to his heart-related ailments, unless parceling out this impairment, one from another, is not possible or feasible.

All diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this medical comment, it is imperative the designated examiner review the claims file for the relevant medical and other history.  This review includes considering the information provided in this remand. 

If at all possible, this examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

*The Veteran is hereby advised that failure to report for any scheduled additional examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655. 

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


